         Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 1 of 10




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

JENNIFER PRATTS,

              Plaintiff,                 CIVIL ACTION NO. 3:19-cv-01192

              v.                         (SAPORITO, M.J.)

STATE FARM FIRE AND
CASUALTY, et al.,

              Defendants.

                              MEMORANDUM

        This matter is before the court on the plaintiff’s fee petition (Doc.

49) filed by counsel for the plaintiff. The plaintiff instituted this action

by a complaint filed on July 9, 2019. (Doc. 1.) State Farm Fire and

Casualty (“State Farm”) filed its answer on September 6, 2019. (Doc. 3.)

Bank of America, N.A. (the “Bank”) filed its answer on November 12,

2019.     (Doc. 6.)    The parties consented to the jurisdiction of the

undersigned United States magistrate judge. (Doc. 13.) The Bank’s

motion for judgment on the pleadings, the plaintiff’s cross-motion, and

State Farm’s motion were filed on March 27, 2020, April 30, 2020, and

November 16, 2020, respectively. We granted in part and denied in part

the motions filed by the plaintiff and the Bank and we deferred a ruling
       Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 2 of 10




regarding State Farm’s motion. (Doc. 48). Afterward, State Farm filed

its counter- and cross-claims in statutory interpleader (Doc. 52), and we

approved a stipulation dismissing State Farm from this case with

prejudice. (Doc. 61).

     The plaintiff and the Bank have briefed the issue and the petition

is ripe for disposition. (Doc 60; Doc. 54.)

I.   STATEMENT OF FACTS

     This action arises out of the plaintiff’s property damage to her

former residence located at 303 Players Court, East Stroudsburg,

Pennsylvania (the “Premises”).1 At the time of the loss in March 2015,

the Premises was encumbered by a mortgage securing the Premises that

had been previously assigned to the Bank. Also, at the time of the loss,

State Farm had insured the Premises pursuant to a homeowners policy

providing insurance coverage for the Premises.

     After the plaintiff relocated to New York, a real estate agent was

responsible for maintaining the Premises. In March 2015, the real estate

agent inspected the Premises and discovered that the pipes had frozen



1    The Premises also had an address of 128 Big Ridge Estates, East
Stroudsburg, Pennsylvania.

                                      2
       Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 3 of 10




and burst, causing water damage to the home. The plaintiff submitted a

timely claim to State Farm which resulted in the plaintiff filing a

coverage action in the Court of Common Pleas of Lackawanna County,

Pennsylvania. 2 Shortly thereafter, the plaintiff and State Farm settled

the action, which resulted in State Farm issuing two checks totaling

$110,510.20.   Both checks were made payable to the plaintiff, her

attorney, and the Bank, jointly.

     While the coverage action was pending, the plaintiff defaulted on

her mortgage with the Bank, which resulted in the institution of

foreclosure proceedings in the Court of Common Pleas of Monroe County,

Pennsylvania, where judgment was entered in favor of the Bank in the

amount $244,705.61. A dispute arose between the plaintiff and the Bank

concerning the endorsement and distribution of the insurance proceeds.

Counsel for the plaintiff suggested that the checks be cashed and placed

into his firm’s IOLTA account to allow him to apply some of the proceeds

to his fees and costs incurred under his contract for legal services with




2     That action was eventually removed to this court and docketed at
No. 3:16-CV-02385. That case was closed on April 20, 2020.


                                     3
       Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 4 of 10




the plaintiff. (Doc. 23-11.)3 The Bank suggested that the entire proceeds

of settlement be distributed to it and applied against the judgment

resulting from the foreclosure action without payment of plaintiff’s

counsel fees and costs incurred in generating the settlement proceeds.

Notwithstanding the Bank’s original position that it was entitled to the

full amount of the proceeds being held by State Farm, at an oral

argument on the parties’ motions for judgment on the pleadings held on

March 15, 2021, the Bank conceded that plaintiff’s counsel is entitled to

a reasonable fee for services rendered in securing the fund and

reimbursement for costs advanced in that endeavor.          In its brief in

response to plaintiff’s fee petition, the Bank does not dispute the fees

totaling $17,657.35 incurred by plaintiff’s counsel for his representation

of the plaintiff in securing the insurance proceeds from State Farm. (Doc.

54.)   Following oral argument and the filing of counter-and-cross-claims

by State Farm on April 1, 2021 (Doc. 52), State Farm deposited the

insurance proceeds into the court’s treasury registry on April 6, 2021.




3     Under the contingent fee agreement with the plaintiff, counsel for
the plaintiff would be paid thirty-five (35%) percent of the total amount
recovered from the claim along with a deduction for costs incurred from
the proceeds.

                                     4
       Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 5 of 10




     The fee petition seeks fees and costs totaling $29,438.60, which

includes both the time expended by plaintiff’s counsel in securing the

fund from State Farm and in filing this action and representing the

plaintiff through oral argument on March 15, 2021.            Initially and

throughout this litigation, the plaintiff has contended that plaintiff’s

counsel was entitled to be compensated pursuant to the terms of the

contingent fee agreement between the plaintiff and her counsel. The fee

petition, however, is not requesting payment under that agreement.

Rather, the plaintiff is requesting that her counsel be paid at the hourly

rate of $325 for services rendered and reimbursed costs expended in the

underlying matter that generated the fund from State Farm and in this

litigation totaling $29,438.60. The Bank contends that only the time

spent on securing the payment from State Farm is recoverable (i.e.

$17,657.35) while the time spent litigating this case against the Bank is

not subject to recovery (i.e. $11,781.25). Further, the Bank has conceded

that the hourly rate of $325 and the amount of time expended by

plaintiff’s counsel in securing the proceeds from State Farm are not

disputed.




                                     5
       Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 6 of 10




II.     LEGAL STANDARD

      An attorney may recover fees from a party other than a client only

if allowed by a fee-shifting statute, clear agreement of the parties, or

some other established exception. Knecht, Inc. v. United Pacific Ins. Co.,

860 F.2d 74, 80 (3d Cir. 1988).      Under Pennsylvania law, equitable

principles permit an attorney to recoup the reasonable value of services

expended to achieve a judgment or award on behalf of a client as a

charging lien on a fund. Tudor Square Assos. v. Lexington Ins. Co., Civ.

A. No. 84-5489, 1990 WL 67278, at *3 (E.D. Pa. May 18, 1990). The

following factors are necessary to create a charging lien:

           1. The existence of a fund in court for distribution
              on equitable principles;

           2. The services of the attorney operated
              substantially or primarily to secure the fund out
              of which he seeks to be paid;

           3. It was agreed that counsel look to the fund
              rather than the client for his compensation;

           4. The lien claimed is limited to costs, fees[,] or
              other disbursements incurred in the litigation
              by which the fund was raised; and

           5. There are equitable considerations which
              necessitate the recognition and application of
              the charging lien.



                                     6
        Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 7 of 10




Recht v. Clarion Urban Redevelopment Auth., 168 A.2d 134, 136 (Pa.

1961); see also Harris’s Appeal, 186 A. 92 (Pa. 1936).

III.     DISCUSSION

       The state of the record reflects that from and after the date of the

oral argument, March 15, 2021, the Bank no longer disputed that counsel

for plaintiff is entitled to a reasonable fee and reimbursement for costs

disbursed in the plaintiff’s claim against State Farm. We agree that the

equities in this case militate in favor of recognizing a charging lien with

respect to the time and effort plaintiff’s counsel spent in obtaining a

settlement with State Farm.          As the Bank no longer disputes that

plaintiff’s counsel is entitled to a reasonable fee for the time spent and

costs incurred in obtaining a settlement with State Farm at the rate and

for the hours spent as set forth in the petition, the issue before us is

limited to whether we should award a counsel fee to plaintiff’s counsel for

the time spent in this litigation.

       We raised the precise issue before us with plaintiff’s counsel at the

March 2021 oral argument. In response to our inquiry whether plaintiff’s

counsel was entitled to fees for the time spent in this case, counsel

responded that he did not have a position on that issue. Nevertheless,



                                       7
         Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 8 of 10




we recognize that the oral argument was on the motions for judgment on

the pleadings and not on the fee petition presently before the court. In

her brief, the plaintiff takes the position that her counsel should be

compensated for his representation of her in this case. The plaintiff

argues that reasonable costs and attorneys’ fees may be awarded to the

plaintiff in an interpleader action. (Doc. 60.) The Bank, relying upon

Tudor Square, contends that counsel fees and costs should not be

awarded to the plaintiff for her counsel’s representation of her in this

case.

        This is not a typical interpleader action. The very purpose of

interpleader is to relieve an obligor from the vexation of multiple claims

in connection with a liability it admittedly owes. Francis I. du Pont & Co.

v. Sheen, 324 F.2d 3, 4 (3d Cir.1963). Using the equitable remedy of

interpleader, a stakeholder may file suit, deposit a sum certain with the

Court, and then withdraw from the proceedings, leaving the competing

claimants to litigate amongst themselves. Allstate Settlement Corp. v. -

United States, Civil Action No. 07-5123, 2008 WL 2221897, at *3 (E.D.

Pa. May 28, 2008); 7 Wright & Miller, Federal Practice & Procedure §

1714 (3d ed. 2021).



                                       8
         Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 9 of 10




     The elements for interpleader relief in federal court are: (1) the

interpleader action must be brought by a stakeholder who has custody or

possession of funds to be distributed; (2) the action must concern the

minimal jurisdictional amount of $500; (3) there must be two or more

adverse claimants asserting a right to fund; (4) the adverse claimants

must be of diverse citizenship; and (5) the full amount disputed must be

deposited in the court registry or bond given made payable to the clerk of

courts in the appropriate amount. Midland Nat’l Life Ins. Co. v. Rivas,

318 F.R.D. 303, 306 (E.D. Pa. 2016); see also 28 U.S.C. § 1335. With the

filing of the counter- and cross-claims for statutory interpleader by State

Farm and its deposit of $110,510.20 into the court’s treasury registry, we

find that the second through fifth elements are now satisfied. However,

we must determine whether the first element is met under our facts.

     The action was originally brought by the plaintiff, a claimant to the

deposited fund now held by the court. State Farm has made a counter-

and- cross-claim in statutory interpleader and deposited the fund into

court.     For present purposes then it is State Farm that is the

disinterested stakeholder here.

     “A court has the discretion to award to an interpleader plaintiff



                                       9
      Case 3:19-cv-01192-JFS Document 62 Filed 06/15/21 Page 10 of 10




attorneys fees and costs if the plaintiff is (1) a disinterested stakeholder,

(2) who had conceded liability, (3) has deposited the disputed funds with

the court, and (4) has sought a discharge from liability.” Metro. Life Ins.

Co. v. Kubicheck, 83 Fed. App’x 425, 431 (3d Cir. 2003).          Here, the

plaintiff is not a disinterested stakeholder, but rather a claimant seeking

a portion of the fund in payment of counsel fees and costs incurred.

Accordingly, we find no basis to award the disputed portion of counsel

fees and costs to plaintiff. We will, however, order that the uncontested

amount of $17,657.35 shall be payable to the plaintiff’s counsel from the

deposited fund, with the remaining balance payable to the Bank.

     An appropriate order follows.,

                                          s/Joseph F. Saporito, Jr.
                                          JOSEPH F. SAPORITO, JR.
                                          U.S. Magistrate Judge
Dated: June 15, 2021




                                     10
